UNITED srATEs DIsTRICT CoURT » ; -» 5
soUTHERN DISTRICT oF NEW YoRK ' ~ ' - - ~

JOSEPH GREGORIO, individually and
on behalf of all others similarly situated,

Plaintiff, Civil Action No. l:l7-cv-05987
v. , y ,,,,,,,,,, "
t \§
PREMIER NUTRITION CORPORATION, `\ ` l l,\`;\
`=‘\\ l v ` "\¥
D€fendal'lt. \\ ) . v ` ~ // 933 ’/f

 

oBJECTIoN oF PATRICK s. sWEENEY PRo shiro PRoPosED» »/ ~ -
sETTLEMENT & NoTICE oF INTENT NoT To APi>EAR AT FAIRNESS
HEARING

 

NOW COMES, Pro Se Objector PATRICK S. SWEENEY, PRO SE

and hereby files these objections to the proposed settlement in this matter.

PROOF OF MEMBERSHIP IN THE CLASS

Upon information and belief Patrick S. SWeeney, Pro Se (“Objector”) has
reviewed that certain notice of class action and proposed settlement dates October
12, 2018 (the “Notice”). As a result, he believes that he is a member of the class, as

it is defined in that Notice. He has filed a claim via the electronic claim form on

the settlement website. His address, e-mail address and telephone number are listed

at the conclusion of this obj ection.

NOTICE OF INTENT TO APPEAR
Objector hereby gives notice that he does NOT intend to appear at the Final
Approval Hearing held at the United States District Court for the Southern District
of New York at Daniel Patrick Moynihan U.S. Courthouse located at 500 Pearl

Street, New York, NY 10007 on January 17, 2019.

REASONS FOR OBJECTING TO THE SETTLEMENT

For the following reasons, inter alia, the Settlement Agreement is not fair,
reasonable nor adequate:

l. Claims administration process fails to require reliable future
oversight, accountability and reporting about whether the claims
process actually delivers what was promised. The proposed
settlement orders no counsel, not various class counsel nor any
defense attorney (notwithstanding the large amount of attorney fees
to be earned by the numerous law firms involved in this case) to
monitor the settlement process to its ultimate completion.

lt would obviously be more prudent to withhold a portion of Class
Counsel’s fee until the entire distribution process is complete.
Furthermore, it would also be judicious to require Class Counsel
(and perhaps Defense Counsel as well) to report back to this
Honorable Court with a final summary and accounting of the
disbursement process (even if brief) in order to confirm that this
matter has been successfully concluded and to allow this Honorable
Court to “put its final stamp of approval” on the case.

 

Obj ector is aware that this is not the “usua ” procedure in Class
Action proceedings Nonetheless, Obj ector submits the suggested
process is an improvement to the present procedure which is the
status quo in Class Action cases. Also nothing in the above proposed
procedure violates the letter or spirit of the Class Action Fairness
Act of2005, 28 U.S.C. Sections 1332(d), 1453, and 171 l-l715,(the
“Act”) Rule 23 F.R.C.P.(the “Rule”) nor the body of case law
developed (all three collectively referred to herein as “Class Action
Policy”). Obj ector hereby urges this Honorable Court to adopt such
a procedure as a “best practice standard “for Class Action
settlements.

No timeframe for completing administration of the monetary relief is
set, so Class Members cannot know when payment would arrive.
Moreover, the Settlement Administrator is not held to any specific
timeframe to complete the settlement process.

No amount of attorney fees is to be withheld to assure Class
Counsel’s continuing oversight and involvement in implementing
the settlement Objector hereby contends that the withholding of a
reasonable sum of awarded attomey’s fees would elevate the
concerns raised herein regarding Paragraphs Nos. l & 2 above.

Attorney fees do not depend upon how much relief is actually paid
to the Class Members. It appears that the proposed settlement will
award Class Counsel its fee notwithstanding the amount of relief.
This practice would be considered inequitable at best and excessive
at worse in many other area of the law when awarding attorney fees.

The fee calculation is unfair in that the percentage of the settlement
amount is far too high. After a review of the Docl<et there appears to
be only 85 Docket Entries. In addition, very few entries were
substantive in nature. The remaining Docket Entries were procedural
in nature. Even So, 85 Docket Entries in a case that Class Counsel is
asking for $3,000,000.00 in attorney fees and costs which equates to

a breathtaking $85,294.00 PER DOCKET ENTRY !

Further regarding the Docket Entries, many were in the form of a
Notice (usually a l or 2 page document); several others were in
reference to letters filed with Court (usually a brief correspondence
with some reference to a procedural “housekeeping” matter); many
others Docket Entries were in regard to a pro hoc vice requests or
changes in counsel; dozens of entries were documents generated by
the Court in the form of an order, minute entry or a filing of a
transcript and, finally there were many Docket Entries from the
Court or the Clerk’s Office regarding procedural items. This is
hardly the record of a case justifying Class Counsel’s requested
Attorneys’ Fees and Expenses in the amount of $3,000,000.00.

6. The Objector hereby adopts and joins in all other objections which
are based on sufficient precedent and theories of equity and law in
this case and hereby incorporates said objections by reference as if
they were fully described herein.

CONCLUSION

WHEREFORE, This Objector, for the foregoing reasons, respectfully
requests that the Court, upon proper hearing:

l. Sustain these Objections;

2. Enter such Orders as are necessary and just to adjudicate these Objections
and to alleviate the inherent unfairness, inadequacies and
unreasonableness of the proposed settlement

3. Award an incentive fee to this Objector for his role in improving the
Settlement, if applicable.

 

 

2672 Mutchler Ro d

Madison, WI 537ll

Phone: (424)-488-4383
Email:patrickshanesweney@gmail.com

CERTIFICATE OF SERVICE

I hereby certify that on November l8, 2018, I caused to be filed the
foregoing with the Clerk of the Court of the United States District Court for
Southem District ofNew York by sending this document via First Class U.S.
Mail to the Clerk. When the Clerk files this document in the docket for this case
all parties in this case who use the CM/ECF filing system will be noticed. In
addition, the undersigned has sent a copy via electronic mail to all counsel of
record.

 

 

/
Patrick 8. .L§v&ene}j/o Se

1 ……_.._ l m ®

m § §§ §§\§§ §§\§§§§ @§§§§ .

 

_ §&§ §§§\§§\§

§§ §§ §§ §
§§§ § §§ §§

 

  

 

